     Case 2:20-cv-00298-TLN-DMC Document 7 Filed 06/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MELVIN DUKES,                                     No. 2:20-cv-00298-TLN-DMC
12                       Petitioner,
13           v.                                         ORDER
14    RICHARD JACKSON,
15                       Respondent.
16

17          Petitioner Melvin Dukes (“Petitioner”), a state prisoner proceeding pro se, brings this

18   Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 1, 2020, the magistrate judge filed findings and recommendations which were

21   served on Petitioner and which contained notice that Petitioner may file objections within the

22   time specified therein. (ECF No. 6.) That order further cautioned Petitioner that failure to file

23   objections could waive the right to appeal. (Id. at 2.) No objections to the findings and

24   recommendations have been filed.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
     Case 2:20-cv-00298-TLN-DMC Document 7 Filed 06/16/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Pursuant to Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the Court has

 4   considered whether to issue a certificate of appealability. Before Petitioner can appeal this

 5   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

 6   Where the petition is denied on the merits, a certificate of appealability may issue under 28

 7   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a

 8   constitutional right.” 28 U.S.C. § 2253(c)(2). The Court must either issue a certificate of

 9   appealability indicating which issues satisfy the required showing or must state the reasons why

10   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on

11   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that

12   jurists of reason would find it debatable whether the district court was correct in its procedural

13   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid

14   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.

15   2000) (quoting Slack v. McDaniel, 529 U.S. 473, 120 S. Ct. 1595, 1604 (2000)).

16           For the reasons set forth in the magistrate judge’s Findings and Recommendations (ECF

17   No. 6), the Court finds that issuance of a certificate of appealability is not warranted in this case.

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. The Findings and Recommendations filed April 1, 2020 (ECF No. 6), are adopted in

20   full;
21           2. This action is DISMISSED without prejudice for failure to prosecute and failure to

22   comply with Court rules and orders;

23           3. No Certificate of Appealability shall be issued; and

24           4. The Clerk of the Court is directed to close this case.

25           IT IS SO ORDERED.

26   DATED: June 15, 2020
27

28                                                            Troy L. Nunley
                                                         2    United States District Judge
